Citation Nr: 1723690	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION 

The Veteran served on active duty (AD) from January 1977 to April 1977 and from November 1990 to April 1991.  The Veteran also had periods of active duty for training (ADT) and inactive duty training (IND) in the Georgia Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's petition to reopen the claim for service connection for a low back disability.  

In December 2013, the Board remanded the issue on appeal to reschedule the Veteran's requested Board hearing.  The Veteran testified before the undersigned Veterans Law Judge at a June 2014 videoconference hearing. 

In August 2014, the Board reopened the claim of service connection for a low back disability and remanded the matter on the merits.  In March 2016, the Board remanded this case.


FINDING OF FACT

Arthritis was not manifest during service and lumbar degenerative joint disease, degenerative disease segmental dysfunction, and sacroiliitis are not attributable to service.


CONCLUSION OF LAW

Lumbar degenerative joint disease, degenerative disease segmental dysfunction, and sacroiliitis were not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a Board hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records (STRs) reveal that in April 1993, the Veteran injured his low back while carrying a large trash can full of water.  This incident has been confirmed by the Veteran and by a service buddy.  The Veteran was diagnosed with back strain and was seen on follow-up, at which time the low back strain was resolving.  There were no further complaints, finding, treatment or diagnosis for the low back during service.

Beginning in 2005, the record reflects that the Veteran received treatment for low back complaints and disc disease.

In May 2006, Dr. J.R.M. reported that he had treated the Veteran in April 2006 for complaints of neck pain, low back pain, and mid back pain.  The Veteran stated that his current condition dated back to active duty service.  The Veteran was diagnosed with lumbar segmental dysfunction, degenerative joint disease, and sacroiliitis.  The examiner opined that it was more likely than not that the current condition was directly related to his active duty service.  

Subsequent medical records continued to reflect treatment for back complaints.  A June 2015 magnetic resonance imaging (MRI) revealed multilevel severe degenerative changes of the lumbar spine with spinal and foraminal stenosis.

In June 2015, the Veteran was afforded a VA examination.  Although the examiner had full review of the record and reviewed Dr. M.'s opinion and noted that the Veteran had arthritis, she limited her opinion to the diagnosis of degenerative disc disease (DDD) which she determined was not etiologically related to an inservice back injury which resulted in back strain.  She concluded that "a nexus cannot be made between Veteran's current low back disability-- DDD lumbar spine-- and his military service, to include his initial AD or his subsequent periods of ACDUTRA or INACDUTRA."  In light of the foregoing, the Board remanded this case for a medical addendum should be obtained to address all medical diagnoses.  

Thereafter, an April 2016 medical opinion indicated that the private physician report included diagnoses of "lumbar segmental dysfunction" and "sacroiliitis."  "Lumbar segmental dysfunction" was an osteopathic designation/diagnosis, used within chiropractic and osteopathic medicine, which defines the area for which use of Osteopathic Manipulative Therapy (OMT) is planned.  OMT is also referred to as chiropractic manipulation or adjustment.  The private report described the presence of lumbar DDD and muscular spasm which were the underlying allopathic diagnoses which appeared to have resulted in the condition of "lumbar segmental dysfunction," "Sacroiliitis" is a term used for inflammation of the sacroiliac joint(s).  The examiner stated that the basis for this diagnosis was not evident within the 2006 letter; however, subsequent medical treatment records (2006 through the present) did not support that such a condition continued in this Veteran.  Sacroiliitis was not present on the July 2015 examination.  Regarding the requested addendum opinion as to whether it is more likely than  not, less likely than not, or at least as likely as not, that current low back diagnoses of lumbar segmental dysfunction, degenerative joint disease, and/or sacroiliitis, had their clinical onset during service or are related to any in-service disease, event, or injury, the current diagnoses of "Lumbar segmental dysfunction" and/or "Sacroiliitis" were not present at the time of July 2015 examination.  As such, no opinion was indicated 

In September 2016, the same VA examiner provided an additional medical opinion.  The Veteran had an acute and transient back strain during service which also resolved during service.  The DDD/DJD lumbar spine was radiographically diagnosed in 2005-2006 when the Veteran was over 60 years old and 12 years after the inservice 1993 acute and transient back strain (soft tissue injury).  The private examiner in 2006 diagnosed "lumbar segmental dysfunction" and "sacroiliitis."  The Veteran's lumbar DJD/DDD, segmental dysfunction, and sacroiliitis less likely as not (less than 50/50 probability) had its clinical onset during service or is related to any in service event or injury.  The rationale was based upon medical literature review, clinical experience, medical record review, and prior evaluation of the Veteran.  The examiner explained that lumbosacral strain/spasms are episodes of acute back pain most often associated with, or following specific activities or events (i.e. lifting an object or overuse).  Episodes are most often transient, self-limited, and respond to rest and medication.  Different episodes occur de novo, and are caused by, and specific to, different events at different times.  The examiner stated that the service treatment records/medical treatment records clearly document that the Veteran experienced a 1993 back strain (soft tissue injury) which was acute and transient.  Any lumbar condition subsequent to 1993 less likely as not (less than 50/50 probability) had its clinical onset during service or is related to any in service event or injury.  The 2005-2006 radiographic findings of lumbar DDD/DJD taken when Veteran was greater than 60 years old are common findings at the age of 60, and cannot be attributed to any in service event or injury (to include the 1993 soft tissue injury.) 

There are medical opinions in this case.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the private examiner did not provide a full explanation and rationale of the Veteran's past and current diagnoses.  Conversely, the VA examiner, in her two recent opinions, discussed the Veteran's medical history, provided a fully articulated opinion, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to the addendum opinions, and the most probative value in this case, as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The examiner concluded that the current diagnoses were made many years after service and are etiologically unrelated to service to include the back strain during service.  

The Board has considered the Veteran's opinion that his current back problems are related to service.  The Board has considered the Veteran's own opinion.  However, as a lay person in the field of medicine, the Veteran does not have the same medical training or expertise to render a medical opinion on this issue as the VA examiner, and this case involves a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for low back disability, including lumbar degenerative joint disease, degenerative disease segmental dysfunction, and sacroiliitis, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


